


Exhibit 10.19

 

LOAN PARTICIPATION SALE AGREEMENT
(COLB WET & DRY MORTGAGE LOANS Program)

 

THIS LOAN PARTICIPATION SALE AGREEMENT (COLB Wet & Dry Mortgage Loans Program)
(the “Agreement”) is made and entered into as of the 21 day of December, 2007,
by and between SIRVA MORTGAGE, INC., an Ohio corporation, whose address is 6070
Parkland Boulevard, Mayfield Heights, Ohio 44124 (the “Seller”) and COLONIAL
BANK, N.A., a national banking association, whose address is One Commerce
Street, Montgomery, Alabama  36104 (the “Buyer”).

 

BACKGROUND

 

The Seller originates, acquires, markets, sells and services one-to-four family,
residential real estate loans secured by a lien on the real property (and
improvements) encumbered pursuant to such loans (collectively, the “Mortgage
Loans”). The Seller wishes to sell, and the Buyer wishes to purchase, undivided
participation ownership interests (each, a “Participation Interest,” and
collectively, the “Participation Interests”) in the Mortgage Loans (and all
collections received or receivable from the Mortgage Loans and all escrow and
reserve accounts and funds held on deposit therein) identified in the
Participation Certificate(s) (as defined below) issued pursuant to this
Agreement.  The Mortgage Loans in which the Buyer is purchasing a Participation
Interest hereunder shall be closed and funded contemporaneously with the payment
by the Buyer of the purchase price for the Participation Interest in such
Mortgage Loan or shall be closed and funded by the Seller prior to the Buyer’s
payment of the purchase price for the Participation Interest in such Mortgage
Loan.  This Agreement is intended by the parties to govern the sale, assignment
and transfer by the Seller to the Buyer of such Participation Interest(s) in the
Mortgage Loans (and all collections received or receivable from the Mortgage
Loans and all escrow and reserve accounts and funds held on deposit therein)
identified in such Participation Certificate(s), including the percentage of the
principal amount of such Mortgage Loans representing the undivided interest
sold, the purchase price, the amounts payable to the Buyer, and the Seller’s
responsibilities for servicing and other incidents, including those of agency,
with respect to the resulting Participation Interests.  The purchase price to be
paid by the Buyer for the Participation Interest(s) sold under this Agreement
will be set forth in the Participation Certificate(s) issued by the Seller to
the Buyer from time to time pursuant to this Agreement.  The Seller will be
retained as servicer of the Participated Mortgage Loans (as defined below)
because (i) the Seller (or one or more of its subsidiaries, affiliates or
customers) originated the Participated Mortgage Loans in the ordinary course of
its business, (ii) the Seller is familiar with servicing the Participated
Mortgage Loans and the Servicing Standards, and (iii) the Seller has the
administrative and other staff and agents necessary to most effectively service
the Participated Mortgage Loans under the Servicing Standards. Accordingly,
other entities could not comparably service the Participated Mortgage Loans as
efficiently as the Seller and servicing the Participated Mortgage Loans by any
entity other than the Seller could result in a diminution in the value of the
Participation Interest.

 

AGREEMENT

 

1.             Sale and Identification of Loan Participation Interest; Funding
Mortgage Loans; Closing Agents.

 

A.            Subject to the terms and conditions hereunder, the Seller hereby
agrees to irrevocably sell to the Buyer, and the Buyer hereby agrees to purchase
from the Seller, the Participation Interest(s) in the Mortgage Loans (and all
collections received or receivable from the Mortgage Loans and all escrow and
reserve accounts and funds held on deposit therein) identified in the
participation certificate(s), in the form attached hereto as Exhibit A
appropriately completed (as amended, restated, supplemented from time to time,
each, a “Participation Certificate”), issued by the Seller to the Buyer from
time to time pursuant to this Agreement (each, a “Participated Mortgage Loan,”
and collectively, the “Participated Mortgage Loans”) for the purchase price set
forth in the Participation Certificate. Notwithstanding the purchase price set
forth in the Participation Certificate, the parties agree that, in the case of
any Mortgage Loans which, at the time the Buyer purchases its Participation
Interest in such Mortgage Loans from the Seller, are not covered by a master
forward commitment of an end investor pursuant

 

--------------------------------------------------------------------------------


 

to the requirements of Section 4(ii)(c)(1) hereof, but which otherwise meet the
requirements of Section 4(ii)(c)(2) hereof, the Buyer will pay to Seller an
additional purchase price for such Mortgage Loans at the time of closing of the
sale of such Mortgage Loans to an end investor which the Buyer believes to be
fair market value and adequate consideration for the difference between the
purchase price initially paid by the Buyer for its Participation Interest in
such Mortgage Loans and the purchase price that would have been payable by the
Buyer to the Seller had such Mortgage Loans been covered by the end investor’s
commitment at the time of initial purchase by the Buyer of its Participation
Interest.  Each Participation Certificate shall specify, among other things, the
percentage of the principal amount of the Mortgage Loans representing the
undivided interest sold, the identification of the Mortgage Loans in which the
Buyer has purchased the Participation Interest, and the purchase price paid by
the Buyer. The Seller hereby sells, assigns, transfers and delivers to the
Buyer, the percentage Participation Interest indicated in each Participation
Certificate (as applicable, the “Buyer’s Percentage” or “Percentage”) of the
Seller’s ownership rights in and to the Participated Mortgage Loans and the
indebtedness, promissory note or notes, collateral security (including, without
limitation, where such term is used herein, the mortgage, deed of trust, deed to
secure debt and any other form of security instrument used to create a lien or
other encumbrance upon real property as security for such promissory note or
notes), the end investor commitment, all escrow and reserve accounts and funds
held on deposit therein and all other documents and instruments evidencing,
securing or otherwise relating to such Participated Mortgage Loans. 
Notwithstanding the foregoing, so long as the Seller is acting as servicing
agent on behalf of the Buyer hereunder, the Seller shall enforce any and all
remedies, or exercise any defenses of setoff or otherwise, directly against any
Obligor(s) (as defined below) under the Participated Mortgage Loans as are
reasonably prudent under the circumstances and consistent with the Servicing
Standards (as defined below).

 

B.            The parties hereto agree that the Mortgage Loans in which the
Buyer is purchasing a Participation Interest hereunder shall either be closed
and funded contemporaneously with the payment by the Buyer of the purchase price
for the Participation Interest in such Mortgage Loan or shall have been closed
and funded by the Seller prior to the Buyer’s payment of the purchase price for
the Participation Interest in such Mortgage Loan.  Payment of the purchase price
for a Mortgage Loan may be made before delivery to the Buyer of all of the
Required Documents (as defined in Section 5 hereof) related to such Mortgage
Loan (a “Wet Mortgage Loan”) or after the Required Documents are delivered to
the Buyer or its designee (a “Dry Mortgage Loan”).  A Wet Mortgage Loan shall
become a Dry Mortgage Loan immediately upon delivery of all of the Required
Documents to the Buyer or its designee.  The Buyer may purchase a Participation
Interest in a Dry Mortgage Loan if the Required Documents are delivered to the
Buyer prior to such purchase.  The Seller irrevocably agrees that (i) payment of
the purchase price for the Participation Interest in a Wet Mortgage Loan shall
be made directly to an approved payee and closing agent (“Approved Payee” and
“Closing Agent”) designated by the Seller and acceptable to the Buyer, which
Closing Agent shall also be responsible for closing and funding such Mortgage
Loan, and (ii) payment of the purchase price for the Participation Interest in a
Dry Mortgage Loan shall be made to the Seller or, if such Dry Mortgage Loan is
purchased by the Seller from a third party correspondent, by remitting or
transferring such funds to an account designated in writing by the Seller or by
such warehouse lender in its bailment letter, as the case may be.  In order for
a Person to be designated an Approved Payee and Closing Agent with respect to
purchase price proceeds to be used to fund any Wet Mortgage Loan, the following
conditions shall apply:

 

(i)            the Seller shall have submitted to the Buyer a valid Closing
Protection Letter (as defined below) covering the closings conducted by the
Closing Agent in the jurisdiction where the closing will take place issued by
the title insurance company which is issuing the title insurance policy covering
the related Mortgage Loan, and, if applicable, an assignment to the Buyer of
such Closing Protection Letter, in form and substance acceptable to the Buyer,
in its sole and absolute discretion.  From time to time, the Buyer may modify
any such requirements in its sole and absolute discretion;

 

(ii)           the Seller shall have submitted to the Buyer any other
information and documentation as the Buyer reasonably may deem appropriate with
respect to such Closing Agent and/or title insurance company; and

 

(iii)          the Buyer shall have reviewed the applicable documents with
respect to such proposed Closing Agent and notified the Seller within two
(2) Business Days (as defined below) thereafter as to whether such Closing Agent
has been accepted by the Buyer, in its sole and absolute discretion, to be an
approved payee with respect to such Mortgage Loan.  Buyer may withdraw its
approval of any Closing Agent as an approved payee at any time, in its sole and
absolute discretion.

 

1

--------------------------------------------------------------------------------


 

For purposes of this Agreement, the terms shall below shall have the following
meanings:

 

“Business Day” as used herein shall mean any day, other than a Saturday or
Sunday, or a day on which banking and savings and loan institutions in the State
of Alabama are authorized or obligated by law or executive order to be closed.

 

“Closing Protection Letter” shall mean a document, in form and substance
acceptable to the Buyer, in its sole and absolute discretion, issued by a title
insurance company to the Seller and listing the Buyer as a loss payee, and
relied upon by the Buyer to provide closing protection for one or more mortgage
loan closings and to insure the Seller and the Buyer, without limitation,
against embezzlement by the Closing Agent and loss or damage resulting from the
failure of the Closing Agent to comply with all applicable closing
instructions.  The Closing Protection Letter shall be issued in the form of a
blanket closing protection letter unless otherwise agreed by the Buyer, in its
sole and absolute discretion and on a case-by-case basis.

 

                “Person” shall mean natural persons, corporations, limited
liability companies, limited partnerships, registered limited liability
partnerships, general partnerships, joint stock companies, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts or other organizations and governments and agencies and political
subdivisions of them.

 

C.            Seller shall provide the Buyer prior written notice (a “Purchase
Request”) by no later than 11:00 a.m. (Montgomery time) on the date payment is
requested, in a form acceptable to the Buyer, which can be submitted by the
Seller to the Buyer electronically, of the (i) date payment of the purchase
price hereunder is requested to be made by the Buyer for a Mortgage Loan (the
“Purchase Date”); (ii) the scheduled closing date of such Mortgage Loan in the
case of a Wet Mortgage Loan; (iii) the note principal balance of such Mortgage
Loan; (iv) the bank wire instructions for the Closing Agent in the case of a Wet
Mortgage Loan; and (v) loan number, borrower(s) name, and such other relevant
information related to the Mortgage Loan in which a Participation Interest is
being purchased by the Buyer.  The Purchase Request with respect to any Wet
Mortgage Loan must certify to the Buyer that the closing and funding of such
Mortgage Loan will occur within one (1) Business Day after the purchase price is
paid by the Buyer to the Closing Agent on behalf of the Seller.  The Purchase
Request shall be irrevocable after it is delivered to the Buyer.  As conditions
precedent to the Buyer’s obligation to pay the purchase price for the
Participation Interest in any Mortgage Loan, the following shall be true and
correct as of the date payment thereof is made by the Buyer to the Closing Agent
(1) the Seller has complied, and is in compliance, with all of its obligations
hereunder, and the Seller’s representations and warranties made in this
Agreement shall be true and correct; (2) there shall not have occurred or be
continuing a default under this Agreement and no default is imminent or likely
to occur after giving effect to the payment of the amounts requested by the
Seller; and (3) a fully executed original (or a copy thereof which the parties
agree constitutes an original hereunder) Participation Certificate evidencing
the Buyer’s Participation Interest in the Mortgage Loan shall have been issued
by the Seller and delivered to the Buyer.  Subject to the terms and conditions
of this Agreement, on the requested Purchase Date for each Mortgage Loan, the
Buyer shall make available to the Seller the purchase price requested by the
Seller in the Purchase Request in the applicable manner contemplated by
Section 1.B.  If a Wet Mortgage Loan is not closed and funded within one
(1) Business Day after the purchase price is paid to the Closing Agent, the
Buyer shall direct the Closing Agent to immediately return the purchase price
proceeds to the Buyer, and the Buyer’s Participation Interest in such Mortgage
Loan shall be null and void (a “Failed Transaction”); except, that the Seller
shall be liable to the Buyer for all costs and expenses incurred thereby and
interest accrued at the LIBOR Rate (as defined in the Participation Certificate)
plus 150 basis points (1.50%) on the amount of the purchase price paid from and
including the Purchase Date to but excluding the date such purchase price
proceeds are returned to the Buyer, which amounts shall be immediately due and
payable, arising from such Failed Transaction.  In addition to such other rights
under applicable law, the Buyer shall have the right to setoff and deduct from
amounts held on deposit by the Seller with the Buyer, whether or not related to
this Agreement, the amount of such costs, expenses and accrued interest related
to a Failed Transaction.

 

                For purposes of this Agreement, the term “Purchase Date” shall
also include any subsequent purchase date in which the Buyer paid to the Seller
an additional purchase price with respect to a Mortgage Loan pursuant to
Section 1.A. hereof.

 

2

--------------------------------------------------------------------------------


 

D.            If requested by the Buyer at any time, the Seller shall deliver,
or cause the Closing Agent to deliver to the Buyer or to a custodian acting on
its behalf, prior to the closing and funding of a Wet Mortgage Loan, copies of
any and all applicable documentation with respect to such Wet Mortgage Loan as
the Buyer, in its sole and absolute discretion, shall request.  Subject to
Section 5 hereof, the original or certified copies, as applicable, of the
Required Documents related to a Wet Mortgage Loan shall be delivered to the
Buyer within five (5) Business Days after the closing and funding of such Wet
Mortgage Loan (the “Wet Mortgage Loan Period”).

 

E.            In connection with the funding of each Wet Mortgage Loan, Seller
shall provide to the applicable Closing Agent, an executed original or copy
thereof of the closing instructions, which shall, stipulate the title insurance
company that will be issuing the applicable title insurance policy and the
Closing Protection Letter and require the Closing Agent to hold such funds in
trust for the benefit of the Buyer until such loan closes, in no event
distribute any of such funds to the Seller, and return promptly (within one
(1) Business Day) all funds remitted by the Buyer to the Buyer if the closing
does not take place as scheduled. Such closing instructions shall be signed by
the Closing Agent and returned with the closing documents to the Seller and,
unless otherwise directed by the Buyer, such signed closing instructions shall
be included in the closing documents delivered to the Buyer.  Buyer shall have
the right to inspect the closing instructions and require modification thereof
as necessary at any time.  If the Closing Agent is not a title insurance
company, the Seller shall also (i) confirm to the Buyer that the closing is
covered by a Closing Protection Letter issued to the Buyer by the title
insurance company stipulated in the final closing instructions and/or
(ii) provide to the Buyer an assignment of the Closing Protection Letter naming
the Buyer as the assignee in form and substance acceptable to the Buyer, in its
sole and absolute discretion.

 

2.             Ownership Interest.  The parties hereto agree that, upon issuance
of the Participation Certificate and the concurrent payment of the purchase
price for the Buyer’s Percentage of the Participated Mortgage Loans, which the
Seller believes to be fair market value and adequate consideration for the
Participation Interests purchased by the Buyer pursuant to this Agreement
together with the servicing rights hereunder, the Buyer immediately shall become
vested, to the extent of such Percentage, with beneficial ownership of the
Participated Mortgage Loans including, without limitation, the indebtedness,
promissory note or notes, collateral security, the end investor commitment, all
escrow and reserve accounts and funds held on deposit therein and all other
documents and instruments evidencing, securing or otherwise relating to said
Participated Mortgage Loans, together with all of the rights, privileges and
remedies applicable thereto and all representations and covenants made
thereunder by Obligor in favor of the Seller and, except as otherwise provided
hereunder, Seller shall have no right or obligation to sell, pledge, repurchase,
substitute other mortgage loans for, or otherwise dispose of, any of the
Participated Mortgage Loans.  Except as otherwise provided in this Agreement,
the Seller shall continue to hold legal title to the Participated Mortgage Loans
(in trust and as nominee for the benefit of the Buyer to the extent of the
Buyer’s Percentage therein), and the Buyer shall be the holder, subject to the
terms of this Agreement, of equitable title to the Buyer’s Percentage of such
Participated Mortgage Loans. The Seller shall not represent to any person that
the Seller owns any portion of the Participation Interest(s) sold to and paid
for by the Buyer under this Agreement, and it is the intent of the parties that
both the buyer and the Seller shall reflect the transaction(s) hereunder on its
balance sheet and other financial statements as a sale of assets by the Seller
and the purchase of assets by the Buyer pursuant to United States generally
accepted accounting principles as in effect from time to time (“GAAP”) and as a
sale for federal income tax purposes. It is the parties’ intent that the
transactions contemplated hereunder meet all of the requirements of sale
accounting treatment under GAAP. The parties hereto acknowledge and agree that
the transactions contemplated are bona-fide, arm’s-length transactions and that
neither party is an affiliate of the other.

 

THIS LOAN PARTICIPATION IS A SALE BY THE SELLER TO THE BUYER, AND A PURCHASE BY
THE BUYER FROM THE SELLER, OF PARTICIPATION INTERESTS IN THE ABOVE REFERENCED
MORTGAGE LOANS INCLUDING, WITHOUT LIMITATION, THE INDEBTEDNESS, PROMISSORY NOTE
OR NOTES, COLLATERAL SECURITY AND ALL OTHER DOCUMENTS AND INSTRUMENTS
EVIDENCING, SECURING OR OTHERWISE RELATING TO SUCH MORTGAGE LOANS, AND NO AMOUNT
PAID BY THE BUYER HEREUNDER TO PURCHASE SUCH PARTICIPATION INTERESTS SHALL IN
ANY WAY BE CONSTRUED AS A LOAN OR AN EXTENSION OF CREDIT BY THE BUYER TO THE
SELLER, AND THE PARTICIPATION INTEREST BEING PURCHASED BY THE BUYER SHALL NOT BE
A PART OF THE ESTATE OF THE SELLER IN THE EVENT OF BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING, OR OTHER PROCEEDING UNDER ANY
FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW, OR THE OCCURRENCE OF ANOTHER SIMILAR
EVENT OF, OR

 

3

--------------------------------------------------------------------------------


 

WITH RESPECT TO, THE SELLER.  THE PARTIES TO THIS AGREEMENT HEREBY ACKNOWLEDGE
THAT THE “CREDIT RISK” OF THE PARTICIPATED MORTGAGE LOANS CONVEYED HEREUNDER
SHALL BE BORNE BY THE BUYER TO THE EXTENT OF THE BUYER’S PERCENTAGE, AND THAT
THE SELLER HAS NOT MADE ANY REPRESENTATIONS TO THE BUYER CONCERNING THE
COLLECTABILITY OF THE PAYMENTS DUE UNDER THE PARTICIPATED MORTGAGE LOANS NOR HAS
THE SELLER MADE ANY REPRESENTATIONS TO THE BUYER CONCERNING THE EXPECTED RETURN
ON THE BUYER’S INVESTMENT IN THE PARTICIPATED MORTGAGE LOANS.

 

The parties hereto acknowledge and agree that, and have entered into this
Agreement and will enter into each transaction hereunder in consideration of and
in reliance upon the fact that, all of the transactions hereunder constitute a
single business and contractual relationship, have been made in consideration of
one another, and the Buyer is purchasing and the Seller is selling a
Participation Interest in a group of Participated Mortgage Loans,
notwithstanding that individual Participated Mortgage Loans included in the
group may be evidenced by a separate Participation Certificate.

 

3.             Participation in Collateral.  The Participation Interest
purchased by the Buyer from the Seller in each Participated Mortgage Loan
hereunder shall be proportionately secured (in an amount equal to the Buyer’s
Percentage) by any collateral securing such Mortgage Loan in accordance with the
provisions of the applicable collateral security documents and, notwithstanding
designation of the Seller as the mortgagee or secured party thereunder, the
Buyer shall have all rights, privileges and benefits of the mortgagee or secured
party, to the extent of its Participation Interest, with respect to such
Participated Mortgage Loans.  The Seller hereby acknowledges and agrees that the
Participation Interest in each Participated Mortgage Loan purchased by the Buyer
shall also be proportionately secured (in an amount equal to the Buyer’s
Percentage) by Seller’s interest in the Obligor’s escrow and reserve accounts
and the funds held on deposit therein, and that all such accounts shall be held
by the Seller in trust, segregated from and not commingled with its own funds
and be deemed Trust Funds (as defined in Section 8.A. hereof).  The provisions
of Section 8A hereof shall apply to such escrow and reserve accounts.  For
purposes of the foregoing, the Seller, in its capacity as the mortgagee or
secured party, shall act as the representative and collateral agent for the
Buyer with respect to obtaining, perfecting, protecting and maintaining the
collateral security for the Participated Mortgage Loans.

 

4.             Requirements for Participated Mortgage Loans.   Each Mortgage
Loan in which the Buyer purchases a Participation Interest hereunder:  (i) shall
be one of the following types of Mortgage Loan (each a “Type”):  a Conforming
Mortgage Loan (as defined below), a Non-Conforming Mortgage Loan (as defined
below) or an A Quality Second/HELOC Mortgage Loan (as defined below);
(ii) shall, (a) if sold by the Seller to an end investor on a “best efforts”
basis, be covered by a bona fide current, unfilled and unexpired commitment of
an end investor, issued in favor of and owned by the Seller, under which such
end investor agrees to purchase such Mortgage Loan at a specified price and
which commitment is not subject to any term or condition that is not customary
in commitments of like nature or that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, (b) if
sold on a “mandatory delivery” basis, be covered by a bona fide current,
unfilled and unexpired commitment of an end investor, issued in favor of and
owned by the Seller, under which such end investor agrees to purchase such
Mortgage Loan at a specified price and which commitment is not subject to any
term or condition that is not customary in commitments of like nature or that,
in the reasonably anticipated course of events, cannot be fully complied with
prior to the expiration thereof and is also covered by a valid and binding
hedging agreement entered into by the Seller which eliminates any interest rate
risk of such Mortgage Loan to the Seller, or (c) if sold on a “bulk” basis,
either (1) be covered by a master forward commitment of an end investor
obligating such end investor to purchase from the Seller within a specified time
period mortgage loans of a specified criteria to which such Mortgage Loan
conforms or (2) be sold to an investor pre-approved by the Buyer as set forth in
Exhibit B attached hereto at the maximum available price that can be obtained by
the Seller for such Mortgage Loan, in its capacity as agent of the Buyer and as
owner of the retained interest in such Mortgage Loan but, in any event, at a
price that is sufficient to pay in full the amounts due the Buyer hereunder on
its Participation Interest unless the Buyer otherwise agrees in writing; and
(iii) shall meet each of the other requirements as set forth in Exhibit C
attached hereto. The Seller shall not sell, or offer to sell, a Participation
Interest in any Mortgage Loan to the Buyer hereunder unless such Mortgage Loan
meets the requirements set forth in this Section 4.  THE PARTIES AGREE THAT THE
REQUIREMENTS SET FORTH IN THIS SECTION AND THE EXISTENCE OF THE END INVESTOR’S
PURCHASE COMMITMENT DESCRIBED IN CLAUSE (ii) OF

 

4

--------------------------------------------------------------------------------


 

THIS SECTION ARE A MATERIAL INDUCEMENT FOR THE BUYER AGREEING TO ENTER INTO THIS
AGREEMENT AND PURCHASING A PARTICIPATION INTEREST IN THE MORTGAGE LOANS FROM THE
SELLER.

 

As used herein, the following definitions shall apply:

 

“Agency” shall mean Fannie Mae, Freddie Mac, Ginnie Mae or FHA/VA, or any
successor thereto.

 

“Credit Quality Guidelines” shall mean either (i) in the case of a Mortgage Loan
that is subject to a commitment issued by an Agency, the credit quality
guidelines utilized by such Agency, or (ii) in the case of a Mortgage Loan that
is subject to a commitment issued by any other end investor, the credit quality
guidelines utilized by Fitch IBCA as set forth in Exhibit D attached hereto or
such other nationally recognized credit ratings agency or firm as specified by
the Buyer from time to time.

 

“Conforming Mortgage Loan” shall mean a first-priority Mortgage Loan that is
fully underwritten (using  either an automated underwriting system such as Loan
Prospector (“LP”) or Desktop Underwriter (“DU”) or a manual underwriting
process) in conformity with the underwriting standards of Fannie Mae or Freddie
Mac in effect at the time of such underwriting and that conforms to the Credit
Quality Guidelines, except that Mortgage Loans rated below “A” shall be
ineligible.

 

“Non-Conforming Mortgage Loan” shall mean a first-priority Mortgage Loan that
encumbers property that is owner-occupied and is not investment or rental
property, that conforms to all underwriting and other requirements of the end
investor and that conforms to the Credit Quality Guidelines, except that
Mortgage Loans rated below “B” shall be ineligible.

 

“A Quality Second/HELOC Mortgage Loan” shall mean either a (i) second-priority
Mortgage Loan that encumbers property that is owner-occupied and is not
investment or rental property, that conforms to all underwriting and other
requirements of the end investor and that conforms to the Credit Quality
Guidelines, except that Mortgage Loans rated below “A” shall be ineligible, or
(ii) second-priority Mortgage Loan that encumbers investment property or rental
property, that conforms to all underwriting and other requirements of the end
investor and that conforms to the Credit Quality Guidelines, except that
Mortgage Loans rated below “A” shall be ineligible.

 

5.             Delivery of Loan Documentation.  Upon purchase by the Buyer of a
Participation Interest in any Mortgage Loans, the Seller concurrently therewith
shall deliver a Participation Certificate to the Buyer identifying the
particular Mortgage Loans in which the Buyer is purchasing a Participation
Interest and specifying the Buyer’s Percentage of such Mortgage Loans and the
other matters set forth in Section 1 hereof.  Thereafter, the Seller shall
deliver, or cause the Closing Agent to deliver, to the extent it is in
possession thereof, to the Buyer the following documents and instruments
pertaining to each such Participated Mortgage Loan, (x) in the case of the
documents and instruments referenced in subsection A below (the “Required
Documents”), as soon as said documents and instruments are available, but no
later than within five(5) Business Days after the closing and funding of such
Mortgage Loan, and (y) in the case of the documents and instruments referenced
in subsection B below (the “Additional Required Documents”), upon request by the
Buyer from time to time:

 

A.           Required Documents.

 

(i)            Information related to the end investor commitment, if
applicable, and Investor Commitment Certification (whole loan investor
commitment information or weekly secondary market report, if Mortgage Loan is
sold on a mandatory delivery basis);

 

(ii)           Original promissory note or other evidence of debt signed by loan
debtor(s) (the “Obligor(s)”), endorsed in blank by the Seller, and, if
applicable, with an interim endorsement from the originating mortgage company to
the Seller;

 

(iii)          Copies of the collateral security documents (including, without
limitation, the mortgage, deed of trust, deed to secure debt and any other form
of security instrument used to create a lien

 

5

--------------------------------------------------------------------------------


 

or other encumbrance upon real property as security for such promissory note)
including, with respect thereto, any modification agreements;

 

(iv)         Copy of any interim assignments, if applicable;

 

(v)          Original unrecorded assignment in blank of the collateral security
documents or, if applicable, the Mortgage Electronic Registration Systems, Inc.
(“MERS”) designation;

 

(vi)         Closing Agent certification (if required by the Buyer at any time);
and

 

(vii)        Copies of other supporting documentation, if applicable (such as
Power of Attorney, Guardianship, Trust Agreement, etc.).

 

B.            Additional Required Documents.

 

(i)            Original or certified copy of HUD-1 Settlement Statement;

 

(ii)           Copy of the title insurance binder or certificate (including an
attorney approval letter) covering at least the face amount of the promissory
note, with the original policy of title insurance insuring the mortgage (or deed
of trust, deed to secure debt, etc.) as a first-priority lien (or in the case of
an A Quality Second/HELOC Mortgage Loan only, a second-priority lien) on the
real property and improvements encumbered thereby (the “Property”) written by a
title company and containing exceptions satisfactory to the Buyer;

 

(iii)          Evidence of the applicable FHA commitment for insurance with
respect to each FHA-insured promissory note, or VA commitment for guaranty with
respect to each VA-guaranteed promissory note, and of the applicable commitment
for private mortgage insurance with respect to each conventional promissory note
having a loan-to-value ratio in excess of 80%;

 

(iv)         Evidence of fire and extended coverage insurance in an amount not
less than the lower of the following: (a) the amount of the Mortgage Loan, and
(b) 100% of the insurable value of the Property.  Such insurance shall be
written by a company satisfactory to the Buyer with form and content subject to
the Buyer’s approval.  The Buyer reserves the right to obtain a loss payable
endorsement in favor of the Buyer if the Buyer so desires;

 

(v)          Evidence of Notice to Customer and Rescission required by the
federal Truth-in-Lending Law and Federal Reserve Regulation Z;

 

(vi)         Copy of the appraisal of the Property;

 

(vii)        Survey(s) of the Property;

 

(viii)       Termite treatment report of the Property;

 

(ix)          Copies of the Obligor(s) financial statement(s) and written credit
report(s);

 

(x)           Copy of underwriting summary (LP or DU approval, etc.);

 

(xi)          End investor commitment; and

 

(xii)         Any other records and documentation as the Buyer reasonably may
deem appropriate including, without limitation, documentation necessary to
fulfill the requirements of the end investor commitments.

 

It is the understanding of the parties that the Seller shall retain possession
of all Additional Required Documents and any Required Documents not requested by
the Buyer as collateral agent for the benefit of the Buyer

 

6

--------------------------------------------------------------------------------


 

unless the Buyer requests, as aforesaid, that such Additional Required Documents
be delivered to and held by the Buyer, in which case, the Seller shall promptly
deliver same to the Buyer.  To the extent that the Seller retains possession of
any documents hereunder relating to the Participated Mortgage Loans, the Seller
shall keep all such documents in segregated files appropriately marked to show
that a Participation Interest therein has been sold to the Buyer.  Likewise, the
Seller shall segregate and separately mark each Participated Mortgage Loan on
its systems used in the origination and servicing of such Mortgage Loans to show
that a Participation Interest therein has been sold to the Buyer.  In addition,
if required by the Buyer at any time in order to maintain, preserve and protect
its Participation Interest(s) in the Participated Mortgage Loans, the Seller
immediately shall record the assignment referenced in subsection A(v) above of
this Section 5 in favor of the Buyer in the applicable recording office and pay
all recording fees, charges and taxes in connection therewith.

 

6.             Expenses, Etc.  All out-of-pocket expenses for preparation and
recording of any documents including, without limitation, any assignments or
registrations necessary to reflect ownership by the Buyer of its Participation
Interest(s) in the Participated Mortgage Loans or any precautionary UCC-1
filings contemplated by Section 22E hereof to reflect the
transaction(s) hereunder, shall be borne by the Seller. The Seller shall prepare
all documents including, without limitation, the Participation Certificates,
necessary to reflect the Buyer’s Participation Interest(s) in the Participated
Mortgage Loans.

 

7.             Record Inspection Rights.  The Buyer, or its agents or
representatives or, if applicable, the Buyer’s successors or assigns, and its
examiners or supervisory agents, shall have the right at any reasonable time
during normal business hours to request, have access to and examine, any and all
books, records and documents relating to any Participated Mortgage Loan or to
any matters covered by this Agreement.

 

8.             Servicing of Participated Mortgage Loans.

 

A.           Subject to the limitations set forth in this Section, and unless
the Buyer has notified the Seller of the Buyer’s election to take over servicing
of the Participated Mortgage Loans as set forth in Section 9 hereof (and in such
case, subject to the further limitations on the term for servicing any
Participated Mortgage Loan set forth in Section 18A hereof), the Seller shall be
solely responsible for the servicing of the Participated Mortgage Loans in
accordance with the Servicing Standards as a fiduciary on behalf and for the
benefit of the Buyer. The Seller is hereby authorized and directed to act as
agent, custodian and bailee for the Buyer and in such capacity shall manage,
service, administer and make collections on the Participated Mortgage Loans, and
strictly perform all services and take all actions required to be taken by the
Seller under this Agreement. The Seller’s servicing duties shall include,
without limitation, billing, collection and posting of all payments, responding
to inquiries of Obligors, investigating delinquencies, sending invoices to
Obligors, accounting for collections, making distributions, disbursements and
withdrawals from the trust described in the second paragraph of this subsection
A and the Buyer’s accounts described in the second paragraph of this subsection
A as provided in this Agreement, and furnishing periodic statements to the Buyer
with respect to all such distributions, disbursements and withdrawals, and
performing the other duties specified herein.  In performing its duties under
this Agreement, the Seller shall exercise due care and discretion and  agrees to
service the Participated Mortgage Loans in a manner the Seller reasonably
believes to be in the best interest of the Buyer and in accordance with
customary and usual procedures of institutions which service one-to-four family,
residential real estate loans secured by a lien on the real property (and
improvements) encumbered pursuant to such loans, promissory notes, loan
agreements and other similar types of property comparable to the Mortgage Loans
and, to the extent more exacting, the degree of skill and attention that the
Seller exercises from time to time with respect to all comparable such contracts
that it services for itself or others (the “Servicing Standards”).  In
consideration of the servicing responsibilities performed hereunder and, as long
as the Seller is servicing the Participated Mortgage Loans, the Seller shall be
entitled to a servicing fee calculated monthly by taking the product of: (A) the
average outstanding principal balance of all Participated Mortgage Loans (prior
to any reductions for any principal payments received during the preceding
calendar month) as of the preceding due date and (B) the positive difference
between the (i) dollar weighted average interest rate payable under such
Participated Mortgage Loans, and (ii) the Reference Rate as defined and set
forth in the Participation Certificate in Exhibit A hereto and (C) the Buyer’s
Percentage in the Participated Mortgage Loans hereunder and (D) a fraction, the
numerator of which is the actual number of days in the month and the denominator
of which is 360.  The servicing fees shall be payable (and retained by the
Seller) from interest collected on the Participated Mortgage Loans.  In
addition, the Seller shall be entitled to retain all ancillary income such as
late payment charges, insufficient funds fees, prepayment penalties or fees,
modification fees, extension fees, assumption fees, optional

 

7

--------------------------------------------------------------------------------


 

insurance administration fees and other incidental fees and charges related to
such Participated Mortgage Loans as additional servicing compensation. The
servicing fees and additional servicing compensation shall be payable (and
retained by the Seller) from interest and other excess amounts collected on the
Participated Mortgage Loans.

 

All payments of principal and interest and all fees and other income and
proceeds (other than the Seller’s ownership interest in such payments and the
servicing fee and additional servicing compensation due the Seller) received by
the Seller with respect to a Participated Mortgage Loan shall be held by the
Seller in trust (the “Trust Funds”). The Seller shall not commingle the Trust
Funds with its own funds, and shall, at all times, keep the Trust Funds
segregated from its own funds by placing the Trust Funds in a separate trust or
escrow account titled as follows:  “Escrow Servicing Account, Sirva
Mortgage, Inc., as servicing agent for Colonial Bank and other purchasers”. The
Seller shall have the authority to withdraw funds deposited in the escrow
account to (i) pay any funds deposited in such escrow account in error, (ii) pay
its servicing fee and additional servicing compensation and its share of the
collections on deposit therein based on its ownership interest in such
collections, in each case, to the extent not retained by the Seller pursuant to
the first sentence of this paragraph, or (iii) transfer funds payable to other
purchasers. The escrow account and Trust Funds therein will not be property of
the estate of the Seller as that term is defined in Section 541 of Title 11 of
the United States Code in the event of the Seller’s bankruptcy.  The Trust Funds
shall be deposited in the escrow account on the same day of receipt thereof by
the Seller.  The Buyer shall have the authority to withdraw funds from the
escrow account at any time and the Seller shall make arrangements to provide the
Buyer such access or, at the Buyer’s request, the Seller shall immediately remit
any funds from the escrow account to an account designated by the Buyer.  On the
2nd day of each calendar month (or if such day is not a Business Day, on the
succeeding Business Day), the Buyer shall submit to the Seller a statement of
the total scheduled payments (net of the Seller’s retained ownership interest,
its servicing fee and additional servicing compensation) due under the
Participated Mortgage Loans for the preceding calendar month. The Seller shall
immediately make such payments to the Buyer from amounts in the escrow account
representing collections and proceeds received with respect to the Participated
Mortgage Loans in accordance with Section 15 hereof.  As an administrative
convenience to the Seller in servicing the Participated Mortgage Loans, the
Seller shall advance to the Buyer any scheduled payments not made by Obligors if
the Seller deems such advance to be recoverable from the applicable Obligor. The
Seller shall have the right to seek reimbursement from the Buyer, and the Buyer
shall promptly reimburse the Seller, for any advances the Seller has made in
connection with any Participated Mortgage Loan if any such amounts are not
subsequently recovered from the applicable Obligor.

 

Upon request of the Buyer from time to time with respect to any Participated
Mortgage Loan, the Seller shall promptly deliver to the Buyer a report, in form
and substance agreeable to the Buyer regarding such Participated Mortgage Loan’s
current status, the collections and proceeds received as of the date of such
request or such other date, any current and prior unreimbursed advances made by
the Seller, and a reconciliation of the escrow account accounting for all
withdrawals from and deposits made into the escrow account.

 

B.            The Seller agrees to indemnify the Buyer for any and all
liabilities, obligations, losses, damages, payments, costs or expenses of any
kind whatsoever which may be imposed on, incurred or asserted against the Buyer
as the result of any act or omission by the Seller relating to the servicing,
maintenance and custody of the Mortgage Loans, the Required Documents, and the
Additional Required Documents; provided, however, that the Seller will not be
liable, to the Buyer for any portion of any such amount resulting from the gross
negligence, fraud or willful misconduct of the Buyer.

 

C.            Except as otherwise set forth in Section 9 hereof, the Seller
shall retain full power and authority and the reasonable discretion to
administer the Participated Mortgage Loans and to take or omit to take any
action whatsoever in respect thereof as the Seller deems prudent, reasonably
necessary and/or desirable to preserve the value thereof and to maximize the
proceeds to be realized therefrom; provided, however, the Seller, in all cases,
shall act in good faith and in accordance with the Servicing Standards, other
usual practices employed by the Seller in the servicing of Mortgage Loans for
its own account, and customary industry practices; and further provided,
however, the Seller shall not without the prior consent of the Buyer:

 

(iv)         make or consent to any amendments, modifications or extensions in
the terms and conditions of any Participated Mortgage Loan, or in the terms of
the promissory note or notes evidencing such Mortgage Loan, or in any collateral
security documents securing such Mortgage Loan;

 

8

--------------------------------------------------------------------------------


 

(v)          waive or release any claim against any Obligor and/or against any
co-maker, guarantor or endorser under any Participated Mortgage Loan;

 

(vi)         make or consent to any release, substitution, exchange or
subordination of any collateral for any Participated Mortgage Loan;

 

(vii)        accelerate payment under any Participated Mortgage Loan and/or
under any promissory note or notes evidencing such Mortgage Loan;

 

(viii)       commence any type of collection proceeding against any Obligor
and/or against any co-maker, guarantor or endorser under any Participated
Mortgage Loan; and/or

 

(ix)          seize, sell, transfer, assign, foreclose or attempt to exercise
any other remedy against any collateral securing any Participated Mortgage Loan.

 

D.            Notwithstanding subsection C above of this Section 8 (except for
the Seller’s standard of care which shall remain applicable), if the Seller, in
its reasonable judgment, determines that it is necessary to take, any of the
actions described in subsection (C)(iv) through (C)(vi) above because such
action is warranted to prevent a substantial loss in the value of the
Participated Mortgage Loan and is unable to obtain the Buyer’s prior consent in
a timely manner, then the Seller may take such action but shall simultaneously
notify the Buyer of the action taken and the reason(s) therefor, together with
evidence of the Seller’s attempt(s) to first obtain the Buyer’s prior consent to
such action.

 

E.             If the Seller requests the consent of the Buyer to any action in
respect of a Participated Mortgage Loan, the Buyer shall respond within ten
(10) Business Days after the Seller’s request.  If the Buyer fails to respond
within such time period, the Buyer shall be deemed to have agreed to the action
referenced in the Seller’s request.  If the Buyer responds after the expiration
of such time period but prior to any action taken by the Seller, then the Seller
shall honor the Buyer’s response.

 

F.             The Seller shall deliver any written servicing, maintenance or
custodial policies, together with any amendments thereto, related to the
Servicing Standards to the Buyer, with reasonable promptness after adoption of
same. The Seller, upon written notice to the Buyer, may at any time change its
customary standards, policies and procedures; provided, however, that any such
change shall not vary from the Servicing Standards and shall not impair the
collectability of any of the Mortgage Loans nor the Seller’s ability to perform
its obligations under this Agreement, the Required Documents, and the Additional
Required Documents.

 

G.            The Seller shall promptly report to the Buyer any failure by the
Seller to service the Mortgage Loans in accordance with the provisions hereunder
and shall promptly take appropriate action to remedy any such failure.

 

9.             Buyer’s Right to Service Participated Mortgage Loans. Upon
(i) the termination of this Agreement as set forth herein, (ii) the occurrence
of a material default by the Seller of its obligations hereunder which remains
uncured for fifteen (15) days after written notice of such default is delivered
to the Seller by the Buyer, (iii) the exercise by the Buyer of any of its rights
under Section 17E hereof or (iv) the delivery by the Buyer of thirty (30) days
prior written notice to the Seller, which notice the Buyer may elect to give to
the Seller at any time and for any reason whatsoever (each, a “Servicing
Termination Event”), the Buyer or its designee may take over the servicing of
some or all of the Participated Mortgage Loans and the collection of all
payments thereunder.  Upon the occurrence of a Servicing Termination Event, the
Seller, or if the Seller fails to do so within five (5) days following the
occurrence of such Servicing Termination Event, then the Buyer or its designee,
shall immediately notify the Obligor(s) of the transfer of the servicing to the
Buyer or its designee, directing the Obligor(s) to forward principal and
interest payments under the Participated Mortgage Loans directly to the Buyer or
its designee, in sufficient amounts to satisfy the Buyer’s Percentage in such
Mortgage Loans. The Seller shall transmit or cause to be transmitted to the
applicable taxing authorities and insurance companies (including primary
mortgage insurers, if applicable) and/or agents, not less than fifteen (15) days
prior to the date the servicing transfer shall occur, notification of the
transfer of the servicing to the Buyer or its designee and instructions to
deliver all notices, tax bills and insurance statements, as the case may be, to
the Buyer or its designee from and after the date the servicing

 

9

--------------------------------------------------------------------------------


 

transfer is scheduled to occur. The Seller shall promptly provide the Buyer or
its designee with copies of all such notices. The Seller shall be obligated to
pay all mortgage insurance premiums with respect to FHA/VA Mortgage Loans until
such notice is received by HUD and/or the VA. The Seller shall timely file all
IRS forms which are required to be filed in relation to the servicing and
ownership of the Participated Mortgage Loans. The Seller shall provide copies of
such forms to the Buyer or its designee upon request thereof and shall reimburse
the Buyer or its designee for any costs or penalties incurred by the Buyer or
its designee due to the Seller’s failure to comply with this paragraph.  In
addition, the Seller shall cooperate with and deliver immediately, but in no
event later than ten (10) days after a servicing transfer date, to the Buyer or
its designee all mortgage files, computer programs, tapes, discs, cards,
accounting records and other books, records, information and data of the Seller
which are necessary or helpful to the Buyer or its designee in performing the
administration and servicing duties in connection with such Participated
Mortgage Loans. The Seller shall forward by wire transfer to a bank account
designated by the Buyer, on or before the servicing transfer date, all payments
received by the Seller from Obligors of Participated Mortgage Loans, prepayments
or pay aheads and net escrow payments, suspense balances and all loss draft
balances associated with the Participated Mortgage Loans prior to the servicing
transfer date to the Buyer. The Seller shall forward the amount of any payments
received by the Seller from Obligors after the servicing transfer date to the
Buyer or its designee by overnight mail on the date of receipt. The Seller shall
notify the Buyer or its designee of the particulars of the payment, which
notification requirement shall be satisfied (except with respect to Participated
Mortgage Loans then in foreclosure or bankruptcy) if the Seller forwards with
its payments sufficient information to the Buyer or its designee. Not less than
five (5) days prior to the servicing transfer date, the Seller shall perform a
reconciliation and provide a detailed report of the Participated Mortgage Loan
balances, payments and escrows and make any monetary adjustments reasonably
required by the Buyer or its designee.  Any such monetary adjustments will be
transferred between the Seller and the Buyer or its designee, as appropriate.
The Seller shall assume full responsibility for the necessary and appropriate
legal application of Obligor payments received by the Seller after the servicing
transfer date with respect to Participated Mortgage Loans then in foreclosure or
bankruptcy; provided, however, necessary and appropriate legal application of
such Obligor payments shall include, but not be limited to, endorsement of an
Obligor payment to the Buyer or its designee with the particulars of the payment
such as the account number, dollar amount, date received and any special
mortgage application instructions.  Thereafter, the Buyer shall deal directly
with the Obligor(s) in servicing and collecting payments on the Participated
Mortgage Loans. Unless otherwise provided herein, the remaining terms and
conditions of this Agreement shall survive the election by the Buyer to take
over the servicing of the Participated Mortgage Loans.  Such remaining terms and
conditions of this Agreement shall continue to apply until such time as each
Participated Mortgage Loan either is paid in full or the Buyer’s Participation
Interest in such Mortgage Loans is repurchased by the Seller as provided in
Section 17 hereof.

 

10.          Representation and Warranties by the Seller.  The Seller represents
and warrants to the Buyer that the statements contained below are true and
correct as of the date hereof and each date the Buyer purchases a Participation
Interest in a Mortgage Loan hereunder:

 

A.            The Seller is a corporation, duly organized and validly existing
in good standing under the laws governing its organization and has all licenses
necessary to carry on its business as now being conducted and, if required by
applicable law, is licensed, qualified and in good standing in each state where
it conducts business.

 

B.            The Seller has full power and authority to execute, deliver and
perform this Agreement, including authority to sell, assign and transfer good
and marketable title to, and, if applicable, to repurchase the, Participation
Interest(s) in the Mortgage Loans hereunder.

 

C.            All necessary corporate, regulatory or other similar action has
been taken to authorize and empower the Seller, and the officers or
representatives acting on its behalf, to execute, deliver and perform this
Agreement.

 

D.            The execution and delivery of this Agreement by the Seller and the
performance of or compliance with the terms and conditions hereof by the Seller
do not or will not conflict with or result in, as the case may be, a material
breach of any of the terms and conditions or provisions of the articles of
incorporation or organization, as applicable, or bylaws or operating agreement
(or regulations), as applicable, of the Seller or any

 

10

--------------------------------------------------------------------------------


 

provisions of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect to which the Seller or its
properties or assets are subject.

 

E.             The execution and delivery of this Agreement by the Seller and
the performance of or compliance with the terms and conditions hereof by the
Seller do not and will not conflict with or result in, as the case may be, a
material breach of any of the terms, conditions or provisions of or constitute a
material default under any indenture, loan or credit agreement or any other
agreement, or instrument to which the Seller is a party or by which it or its
properties or assets may be materially affected.

 

F.             Assuming due authorization, execution and delivery by the Buyer,
this Agreement constitutes a legal, valid and binding obligation of the Seller
enforceable against the Seller according to its terms and conditions set forth
herein.

 

G.            No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of or compliance by the Seller with this Agreement,
the sale of the Participation Interest(s) in such Mortgage Loan to the Buyer or
the consummation of the transactions contemplated by this Agreement or, if
required, such approval has been obtained prior to the closing date.

 

H.            There is no action, suit, administrative or other proceeding of
any kind pending or, to the best knowledge of the Seller, threatened against or
materially affecting the Seller or the properties or assets of the Seller before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign that would prohibit the Seller from
executing and delivering this Agreement and performing its obligations hereunder
or would materially or adversely affect the legality, binding affect, validity
or enforceability of the sale of the Participation Interest to the Buyer, or the
ability of the Seller to service such Mortgage Loan in accordance with the terms
hereof.

 

I.              Such Dry Mortgage Loan, as of the Purchase Date but prior to
such purchase, is, and such Wet Mortgage Loan when made will be, 100% owned and
held by the Seller, free and clear of all liens, encumbrances and claims of any
kind, and neither such Mortgage Loan nor any interest therein previously has
been sold, assigned, transferred, encumbered or otherwise disposed of by the
Seller.

 

J.             Such Dry Mortgage Loan has been made or acquired, and such Wet
Mortgage Loan when made will be made, and serviced by the Seller pursuant to and
in compliance with all applicable federal and state laws, rules and regulations,
as from time to time in effect, and in accordance with Fannie Mae, Freddie Mac
or other customary and accepted servicing guidelines and industry practices.

 

K.            The Seller has used the same underwriting procedures, has applied
the same underwriting standards and has made the same underwriting decision with
respect to such Mortgage Loan, in each case, that the Seller would have used,
applied or made had the Seller elected to retain full ownership of such Mortgage
Loan for its own account.

 

L.             The Seller used no selection procedures that identified any
Mortgage Loan as being less desirable or valuable than other comparable assets
in the Seller’s portfolio on the Purchase Date; no Mortgage Loan has a higher
risk of default or loss than similar Mortgage Loans which the Seller sells to
other participants or investors or retains for its own account; and no Mortgage
Loan was selected on any basis intended to have a material adverse effect on the
Buyer.

 

M.           The documents and instruments evidencing, securing or otherwise
relating to the Dry Mortgage Loans have been, and after the making of a Wet
Mortgage Loan, the documents and instruments evidencing, securing or otherwise
relating to such Wet Mortgage Loans will be, duly and validly executed and
delivered by the Obligor(s) as well as, to the extent applicable, by the
co-maker(s), guarantor(s) and/or endorser(s) under such Mortgage Loan.

 

N.            Such Mortgage Loan meets and complies in all respects with the
Credit Quality Guidelines and all of the other requirements of the Buyer as set
forth in Section 4 that are applicable to such Type of

 

11

--------------------------------------------------------------------------------


 

Mortgage Loan (including, but not limited to, the requirements set forth in
Exhibit C hereof).  In addition, the Seller has received a copy of and is
familiar with the applicable end investors’ underwriting and other requirements
for purchasing such Mortgage Loan under its commitment (the “Purchase
Requirements”) and such Mortgage Loan meets the applicable end investors’
Purchase Requirements.

 

O.            The Seller has provided the Buyer with the originals or copies
(certified, where required), as applicable, of the Required Documents if a Dry
Mortgage Loan and, after the making of a Wet Mortgage Loan, the Seller will
provide the Buyer with the originals or copies (certified, where required), as
applicable, of the Required Documents within the Wet Mortgage Loan Period, and,
if requested by the Buyer in accordance with Section 5, the Additional Required
Documents, relating to such Mortgage Loan.

 

P.             The Seller, if requested by the Buyer, additionally has provided
the Buyer with copies of all relevant credit and other underwriting information
currently in the possession of the Seller that was used by the Seller as a basis
for its decision to make such Mortgage Loan to the Obligor(s) and all such
information is accurate and complete in all material respects.

 

Q.            To the extent required under applicable law, the Seller has taken
(and/or will take, and or will continue to take) whatever additional actions may
be necessary and proper to obtain, perfect, protect and maintain a valid and
enforceable lien on and security interest in the collateral securing such
Mortgage Loan.

 

R.            The Seller is not insolvent and will not be rendered insolvent
immediately prior to and after the purchase of a Participation Interest in the
Participated Mortgage Loans and has adequate capital to conduct its business as
presently conducted and as contemplated by this Agreement.

 

S.             The Seller is not entering into the transactions contemplated
hereby with the intent of hindering, delaying or defrauding its creditors and
the transactions contemplated hereby do not constitute a fraudulent,
preferential, or voidable conveyance.

 

T.            If the Seller is a member of MERS, the Seller is in good standing
and will comply in all material respects with the rules and procedures of MERS
in connection with the servicing of any such Mortgage Loan that is registered
with MERS for as long as such Mortgage Loan remains registered therewith.  If
the Seller is a member of MERS, the Seller has complied with all rules and
procedures of MERS in connection with registering the Buyer as the beneficial
owner of such applicable Mortgage Loan on the MERS system.

 

U.            No such Mortgage Loan is a “commercial mortgage loan” within the
meaning of Section 101(47)(B), Title 11 of the United States Code.

 

V.            The Seller has valid business reasons for the sale and assignment
of the Participation Interests to the Buyer rather than the Seller obtaining a
secured loan with the Participated Mortgage Loans as collateral.

 

W.           The transactions contemplated by this Agreement are in the ordinary
course of business of the Seller.

 

X.            The transfer of the Participation Interests by the Seller to the
Buyer was not made in consideration of any pre-existing debt or obligation.

 

Y.            The Seller is not, and never has been, an insider or affiliate 
(as such terms are defined in Regulation C of the Securities Act of 1933, as
amended (the “Securities Act”)) of the Buyer.

 

Z.            The Seller is an entity that would in an insolvency proceeding be
subject to the Bankruptcy Code, as amended (the “Bankruptcy Code”).

 

12

--------------------------------------------------------------------------------

 

11.          Representations and Warranties by the Buyer.  The Buyer represents
and warrants to the Seller:

 

A.            The Buyer is a national banking association, which is domiciled
and has its headquarters in the State of Alabama, and is validly existing in
good standing under applicable federal laws and has all licenses necessary to
carry on its business as now being conducted and, if required by applicable law,
is licensed, qualified and in good standing in each state where it conducts
business.

 

B.            The Buyer has full power and authority to execute, deliver and
perform this Agreement, including authority to purchase the Participation
Interest(s) in the Mortgage Loans hereunder.

 

C.            All necessary corporate, regulatory or other similar action has
been taken to authorize and empower the Buyer, and the officers or
representatives acting on its behalf, to execute, deliver and perform this
Agreement.

 

D.            The execution and delivery of this Agreement by the Buyer and the
performance of or compliance with the terms and conditions hereof by the Buyer
do not or will not conflict with or result in, as the case may be, a material
breach of any of the terms and conditions or provisions of the articles of
incorporation or bylaws of the Buyer or any provisions of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect to which the Buyer or its properties or assets are subject.

 

E.             The execution and delivery of this Agreement by the Buyer and the
performance of or compliance with the terms and conditions hereof by the Buyer
do not or will not conflict with or result in, as the case may be, a material
breach of any of the terms, conditions or provisions of or constitute a material
default under any indenture, loan or credit agreement or any other agreement, or
instrument to which the Buyer is a party or by which it or its properties or
assets may be materially affected.

 

F.             Assuming due authorization, execution and delivery by the Seller,
this Agreement constitutes a legal, valid and binding obligation of the Buyer
enforceable against the Buyer according to its terms and conditions set forth
herein.

 

G.            No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Buyer of or compliance by the Buyer with this Agreement, the
purchase of the Participation Interest(s) in the Participated Mortgage Loans by
the Buyer or the consummation of the transactions contemplated by this Agreement
or, if required, such approval has been obtained prior to the closing date.

 

H.            There is no action, suit, regulatory or other proceeding of any
kind pending or threatened against or materially affecting the Buyer or the
properties or assets of the Buyer before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
which, if determined adversely to the Buyer, would prohibit the Buyer from
executing and delivering this Agreement and performing its obligations
hereunder.

 

I.              The Buyer is a sophisticated and knowledgeable financial
institution, both generally and with respect to investments of this type, and is
familiar with the Seller and its business and has been given reasonable
opportunity to make inquiries of the Seller and to consider the suitability of
the investment hereunder.

 

J.             The Buyer is purchasing its Participation Interest(s) hereunder
for its own account and not with a view to or in connection with any
subdivision, resale or distribution thereof in violation of the Securities Act
or the terms of this Agreement, and can bear the economic risk related to the
purchase of same.

 

K.            The transactions contemplated by this Agreement are in the
ordinary course of business of the Buyer.

 

13

--------------------------------------------------------------------------------


 

L.             The Buyer has valid business reasons for the sale and assignment
of the Participation Interests to the Buyer rather than the Seller obtaining a
secured loan with the Participated Mortgage Loans as collateral.

 

12.          Covenants of the Seller.   The Seller covenants and agrees with the
Buyer as follows:

 

A.            The Seller shall take all action necessary or desirable to obtain,
properly perfect, by recording or otherwise, protect and maintain all collateral
securing the Participated Mortgage Loans as a first-priority lien (or in the
case of an A Quality Second/HELOC Mortgage Loan only, a second-priority lien) on
the Property encumbered thereby.

 

B.            The Seller shall keep all collateral security for the Participated
Mortgage Loans insured against loss, damage, theft and other risks customarily
covered by insurance, and such other risks as the Buyer may reasonably request,
and the Seller shall ensure all insurance premiums and applicable taxes related
thereto are paid promptly when due.

 

C.            The Seller shall not knowingly use or permit to be used any
collateral security for the Participated Mortgage Loans unlawfully or in
violation of any provision of this Agreement or any applicable law, rule or
regulation or any policy of insurance covering such collateral security.

 

D.            The Seller shall appear at and defend, at the Seller’s cost and
expense, any action or proceeding that may affect its title to or the Buyer’s
Participation Interest(s) in the Participated Mortgage Loans, including, but not
limited to, efforts to recharacterize the sale of a Participation Interest
hereunder as a loan.

 

E.             The Seller shall keep accurate and complete records of the
Participated Mortgage Loans which shall clearly indicate that a Participation
Interest in the Participated Mortgage Loans has been sold to the Buyer and shall
provide the Buyer with such records and such reports and information relating to
such Participated Mortgage Loans as the Buyer may reasonably request from time
to time.

 

F.             The Seller shall deliver to the Buyer copies of all material
documents and items received by the Seller pursuant to or in connection with the
Participated Mortgage Loans.

 

G.            The Seller shall immediately notify the Buyer should the Seller
learn or have any knowledge of the following with respect to any Participated
Mortgage Loan:

 

(i)            any change in the financial condition of the Obligor(s), or of
any co-maker, guarantor or endorser under the Participated Mortgage Loan, which
may have a material adverse affect upon continuation of payments under the
Participated Mortgage Loan or the ultimate collectability thereof;

 

(ii)           any material change in the value of collateral securing the
Participated Mortgage Loan;

 

(iii)          any material change in lien status as affecting the collateral
securing the Participated Mortgage Loan;

 

(iv)          any request by the Obligor(s), or any co-maker, guarantor or
endorser under the Participated Mortgage Loan, for any change in terms and
conditions of the Participated Mortgage Loan, or in the terms of any note or
notes evidencing the Participated Mortgage Loan, or in any mortgage or security
agreement or instrument securing the Participated Mortgage Loan;

 

(v)           any request by the Obligor(s), or by any co-maker, guarantor or
surety under the Participated Mortgage Loan, for release, substitution or
exchange of any collateral securing the Participated Mortgage Loan;

 

14

--------------------------------------------------------------------------------


 

(vi)          any request by the Obligor(s), or by any co-maker, guarantor or
endorser under the Participated Mortgage Loan for the release of any personal
obligation of any such party under the Participated Mortgage Loan;

 

(vii)         any failure by the Obligor(s) to pay principal and/or interest
payments under the Participated Mortgage Loan when due (considering applicable
grace periods, if any);

 

(viii)        any failure to carry hazard and flood insurance to keep the
Property fully insured and/or to pay taxes or assessments timely; and

 

(ix)          the occurrence of any other event which would constitute an event
of default under the Participated Mortgage Loan or under any collateral security
for the Participated Mortgage Loan.

 

H.            Further, as long as the Buyer continues to have a Participation
Interest in any Participated Mortgage Loan and the Seller continues to act as
servicing agent on behalf of the Buyer with respect thereto, upon request, the
Seller agrees to provide the Buyer with current credit related and other
information concerning the Obligor(s), the Participated Mortgage Loan and the
collateral security for the Participated Mortgage Loan including, without
limitation, copies of:

 

(i)            current financial statements of the Obligor(s), as well as of all
co-makers, guarantors and sureties under the Participated Mortgage Loan;

 

(ii)           any other financial information submitted by the Obligor(s) to
the Seller in connection with the Participated Mortgage Loan;

 

(iii)          any information and/or documents in possession of the Seller
applicable to the existence, value and lien status of the collateral securing
the Participated Mortgage Loan; and

 

(iv)          any additional information and/or documents in the possession of
the Seller bearing upon the continuing credit worthiness of the Obligor(s).

 

I.              The Seller agrees that any setoff funds and benefits realized in
connection with the Participated Mortgage Loans against the Obligor(s) shall be
shared ratably (in accordance with the Buyer’s Percentage) with the Buyer.

 

J.             If the Seller uses MERS in connection with the registration or
recordation of mortgages, the Seller shall execute and deliver to the Buyer,
upon the Buyer’s request, an Electronic Tracking Agreement in form and substance
satisfactory to the Buyer.

 

K.            The Seller shall comply to the fullest extent with all of its
obligations hereunder.

 

13.          Securitization Transaction.  EACH OF THE SELLER AND BUYER AGREES
THAT, WITH RESPECT TO THE POOLING OF THE PARTICIPATED MORTGAGE LOANS AND ANY
PARTICIPATION INTEREST IN THE PARTICIPATED MORTGAGE LOANS SOLD PURSUANT TO THIS
AGREEMENT, SUCH POOLING AND SALE SHALL BE DEEMED TO CONSTITUTE A “SECURITIZATION
TRANSACTION” AS DEFINED IN THE ALABAMA ASSET-BACKED SECURITIES FACILITATION ACT,
ALA. CODE 35-10A-1 ET. SEQ. IN ADDITION, EACH OF THE SELLER AND BUYER AGREES
THAT ANY SALE OF A PARTICIPATION INTEREST IN ANY PARTICIPATED MORTGAGE LOAN
PURSUANT TO THIS AGREEMENT BY THE SELLER SHALL BE SUBJECT TO THE PROVISIONS OF
THE ALABAMA ASSET-BACKED SECURITIES FACILITATION ACT, ALA. CODE 35-10A-1 ET.
SEQ., ALL OF WHICH ARE SPECIFICALLY INCORPORATED HEREIN AND MADE A PART HERETO
BY THIS REFERENCE.

 

15

--------------------------------------------------------------------------------


 

14.          Sale of Participated Mortgage Loans.

 

A.            Upon written request of the Seller, the Buyer, in its sole
discretion, may release to the Seller documentation related to the Participated
Mortgage Loans against a trust receipt executed by the Seller in form acceptable
to the Buyer.  The Seller hereby represents and warrants to the Buyer that any
request by the Seller for release of the Participated Mortgage Loans pursuant to
this subsection A shall be solely for the purposes of correcting clerical or
other non-substantive documentation problems in preparation for the ultimate
sale or exchange of such Participated Mortgage Loans.

 

B.            The Buyer shall release documentation related to the Participated
Mortgage Loans to end investors or other purchasers for purchase.  Any
transmittal of documentation for the Participated Mortgage Loans in the
possession of the Buyer in connection with the sale thereof to an end investor
or other purchaser shall be under cover of a bailment letter in form acceptable
to the Buyer, except in connection with the sale thereof to Fannie Mae, Freddie
Mac or Ginnie Mae, in which case transmittal of such documentation shall be
accompanied by such other forms, duly executed, if necessary, by the Seller in
lieu of the foregoing that Fannie Mae, Freddie Mac or Ginnie Mae may require. 
In each case of transmittal of documentation related to the Participated
Mortgage Loans pursuant to this subsection B, the recipient thereof shall be
required to return such documentation to the Buyer if such Participated Mortgage
Loans are not purchased and the proceeds therefor paid in accordance with
subsection C below within forty-five (45) days after such recipient’s receipt of
such documentation or, if earlier, the expiration of the applicable end investor
commitment.  In such case, the Buyer shall promptly send a “bailee violation
letter” to such investor or other purchaser and, if the documentation is then
not promptly returned to the Buyer or the purchase and payment of such
Participated Mortgage Loans is then not promptly completed, the Seller, if
required by the Buyer, shall immediately be obligated to repurchase such
Participated Mortgage Loan in accordance with Section 17 hereof.

 

C.            All proceeds or other amounts payable on account of the sale of
the Participated Mortgage Loans shall be paid directly by the investor or other
purchaser (and the Seller shall so notify each investor and/or purchaser, as
applicable, of this requirement) by wire transfer to such account maintained
with the Buyer as may be designated by the Buyer for such purpose, pursuant to
the Buyer’s wire transfer instructions provided by the Buyer  to the Seller,
accompanied by a copy of the investor’s or other purchaser’s, as applicable,
written purchase advice.  Such wire, among other things, shall specify the
Obligor’s(s’) name(s) and the loan number(s) for the applicable Participated
Mortgage Loan(s).  Unless such wire is received by the Buyer on or prior to
1:00 p.m. (Montgomery time) on the date of closing of the sale of such
Participated Mortgage Loan(s), for purposes of calculation and payment of the
amounts due the Buyer on its Participation Interest, the proceeds of such sale
shall be deemed to have been received by the Buyer on the next succeeding
Business Day.  All such proceeds or other amounts payable on account of the sale
of Participated Mortgage Loans by the Seller shall be applied in the manner set
forth in Section 15 hereof.

 

15.          Application of Payments.  All principal and interest payments and
other collections under any Participated Mortgage Loan hereunder and, except as
provided in Section 16C hereof, all proceeds or other amounts payable on account
of the sale or other disposition of such Participated Mortgage Loan, in each
case, net of servicing fees and additional servicing compensation due to the
Seller which shall be retained by the Seller, shall be applied pro rata in
accordance with the Participation Interests owned by each party.

 

16.          Default Under Participated Mortgage Loan; Administration After
Default.

 

A.            Upon the occurrence of any default under any Participated Mortgage
Loan, the Seller shall give prompt notice thereof to the Buyer and, time
permitting (i.e., absent the risk of imminent loss or diminution in value of the
collateral securing the Participated Mortgage Loan), shall consult with the
Buyer to determine a mutually acceptable course of action with respect to such
default, and then, shall promptly and diligently pursue such course of action;
provided, however, unless the Buyer otherwise agrees, in no event shall the
Seller file suit to foreclose the collateral security for such Participated
Mortgage Loan or accept a deed in lieu of foreclosure or other transfer of title
to the Property securing such Participated Mortgage Loan or, following any such
foreclosure or acceptance of a deed in lieu of foreclosure or other transfer of
title to said Property which has been agreed to by the Buyer, sell, lease or
otherwise dispose of such Property or other collateral without, in each
instance, giving the Buyer at least thirty (30) days’ prior written notice of
its intention to do so.

 

16

--------------------------------------------------------------------------------


 

B.            In the event that time does not so permit, then, for the benefit
of each party, the Seller shall exercise the rights, powers, privileges,
remedies and interests, if any, that reasonably may be exercised or otherwise
enforced under the circumstances in a manner consistent with and otherwise
permissible under the documents and instruments evidencing, securing or
otherwise relating to such Participated Mortgage Loan, with the Seller
determining in good faith and in accordance with prudent and customary market
practice the specific actions to take or omit to take from time to time,
subject, however, to the limitations placed on certain actions of the Seller by
Section 8C hereof and Section 9 hereof and, further, to the provisions of
Section 18 hereof.  In the event that time does so permit and the Buyer and the
Seller cannot mutually agree upon what course of action to take, then the
Buyer’s decision shall control.

 

C.            All proceeds or other amounts realized from any sale or other
disposition of any of the Property securing a Participated Mortgage Loan shall
be applied first, to the repayment of the Participated Mortgage Loan in the
manner set forth in Section 15 hereof; second, to the reimbursement of any
reasonable costs and expenses of collection (including reasonable attorneys’
fees and costs); third, if legally permitted pursuant to the terms of the
collateral security documents, to the repayment of any other amounts then due
and owing by the Obligor(s) to the Seller or the Buyer; and fourth, if any such
proceeds are remaining after application in the manner set forth in clauses
first, second and third above, to the applicable Obligor(s).  In the event any
of the Property securing a Participated Mortgage Loan is acquired through
foreclosure, deed in lieu of foreclosure or otherwise, the Seller and the Buyer
each shall have an undivided interest in the Property so acquired pursuant to
their proportionate interest in such Participated Mortgage Loan.

 

D.            Unless otherwise reimbursed to the Seller in accordance with the
provisions of subsection C of this Section 16, the Buyer shall pay its pro rata
part, based on the Buyer’s Percentage, of all reasonable attorneys’ fees and
other expenses incurred by the Seller in connection with the enforcement of the
obligations of the Obligor(s) under any Participated Mortgage Loan, and the
Buyer shall be entitled to such pro rata part of any payments subsequently
received by the Seller with respect to such fees and expenses.

 

E.             In the event Seller ceases to service the Participated Mortgage
Loans, its administrative and servicing rights under this Section 16 shall
terminate.

 

17.          Repurchase of Participation Interest(s) by the Seller.

 

A.            The Seller shall repurchase the Buyer’s Participation Interest in
any Participated Mortgage Loan at the Repurchase Price (as hereinafter defined)
within five (5) Business Days of the Seller’s receipt of the Buyer’s notice to
repurchase such Participation Interest, which notice may be given by the Buyer
to the Seller upon the occurrence of any of the following (each, a “Repurchase
Event”): (i) if such Participated Mortgage Loan does not meet all of the
requirements set forth in Section 4 hereof applicable to the Type of such
Mortgage Loan (including, but not limited to, the requirements set forth in
Exhibit C hereof) at the time of sale by the Seller to the Buyer under this
Agreement of a Participation Interest therein; (ii) if such Participated
Mortgage Loan proves to be counterfeit, fraudulent, forged, fictitious,
nonexistent or pledged or assigned by the Seller to any third party; (iii) if
there is any material misrepresentation or fraudulent conduct by the Seller or
its servants, agents or employees, whether of commission or omission, arising
out of the making of such Participated Mortgage Loan or the sale of any
Participation Interest therein to the Buyer; or (iv) if the Seller breaches any
representation or warranty set forth in Section 10 applicable to such
Participated Mortgage Loan or fails to comply with any covenant applicable to
such Participated Mortgage Loan set forth in Section 12.  In the event that the
Obligor(s) default(s) in the first payment due and payable under any
Participated Mortgage Loan following the date of sale by the Seller to the Buyer
under this Agreement of a Participation Interest therein, it shall be presumed
that a Repurchase Event has occurred and the Seller shall repurchase the Buyer’s
Participation Interest in such Participated Mortgage Loan as set forth above;
provided, however, if within thirty (30) days following the repurchase of the
Buyer’s Participation Interest in such Participated Mortgage Loan, the Seller
provides written information to the Buyer that demonstrates to the Buyer’s
reasonable satisfaction such first payment default by the Obligor(s) did not
result from a Repurchase Event, then the Buyer shall promptly purchase from the
Seller, in accordance with Section 2 hereof, the Buyer’s Percentage of such
Participated Mortgage Loan previously owned by the Buyer. Notwithstanding
anything herein to the contrary, it shall not be a Repurchase Event if the
failure to meet all of the requirements set forth in Section 4 hereof is due to
Obligor defaults or the credit risk of the Participated Mortgage Loan resulting
from events that occur after the Buyer

 

17

--------------------------------------------------------------------------------


 

purchases the Participation Interest in the Participated Mortgage Loan,
including, but not limited to, the death of the Obligor, the diminution of the
Obligor’s financial condition and the diminution of the value of the Collateral.

 

B.            Each repurchase of such Participation Interest by the Seller upon
a Repurchase Event shall be accomplished by the Seller’s payment to the Buyer of
the full amount of the Repurchase Price.  Such repurchase shall be without
recourse and without any representation or warranty on part of the Buyer as the
re-seller, except that the Buyer shall represent and warrant to the Seller that
the Buyer is reconveying such Participation Interest free and clear of liens and
encumbrances.  The term “Repurchase Price” shall mean with respect to any such
Participation Interest (i) one hundred percent (100%) of the amount paid by the
Buyer for such Participation Interest less any payments received by the Buyer
(or held in the escrow account for the Buyer) in reduction of the purchase price
paid for such Participation Interest, plus (ii) any accrued and unpaid interest
at the Reference Rate less interest advanced by the Seller to the date of the
repurchase, plus (iii) any reasonable fees and expenses charged by third parties
relating to the reassignment or redelivery of the Participated Mortgage Loan,
including reasonable attorneys’ fees and costs.

 

C.            Upon any repurchase by the Seller of the Buyer’s Participation
Interest in a Participated Mortgage Loan hereunder, the Buyer shall reassign,
deliver and transfer to the Seller, the interest of the Buyer in such
Participated Mortgage Loan which, except as otherwise set forth in subsection B
above of this Section 17, shall be without recourse and without representation
or warranty of any kind, by delivering to the Seller, (a) all of the documents
and instruments evidencing, securing or otherwise relating to such Participated
Mortgage Loan which are in the possession of the Buyer; and (b) the original
Participation Certificate and/or other evidence that the Participation
Certificate has been repurchased by the Seller so as to vest the Seller with one
hundred percent (100%) of the interests in and to the reassigned Participated
Mortgage Loan.  The Buyer shall execute such other documents and instruments as
may reasonably be necessary to accomplish such repurchase by the Seller.

 

D.            In order to secure the prompt payment and performance by the
Seller of each of its obligations under this Agreement, including the prompt
payment in full of each Repurchase Price as and when due hereunder and the
Seller’s obligations under Section 18A hereof and Section 18B hereof, the Seller
hereby pledges, assigns and delivers to the Buyer, and grants to the Buyer a
security interest in, all of the Seller’s right, title and interest in (i) each
Participated Mortgage Loan, including, without limitation, the indebtedness, all
collections received or receivable from the Mortgage Loan(s) and all escrow and
reserve accounts and funds held on deposit therein, promissory note or notes,
collateral security, the end investor commitment and all other documents and
instruments evidencing, securing or otherwise related to each such Participated
Mortgage Loan, together with all of the rights, privileges and remedies
applicable thereto, (ii) its right to service such Participated Mortgage Loans
hereunder (including, without limitation, pursuant to Section 8), (iii) each
account referred to in Section 8A hereof or Section 14C hereof and the funds
therein, and (iv) all proceeds of each of the foregoing (collectively, the
“Collateral”).

 

E.             In the event that the Seller fails to pay the Repurchase Price as
and when due hereunder under Section 17A above in respect of any Participated
Mortgage Loan, or if the Seller fails to assign its interests in the
Participated Mortgage Loans under Section 18A below or take the actions required
in connection therewith under Section 18B below, or in the event that any
proceeding under Title 11 of the United States Code, either voluntary or
involuntary, is commenced by or against the Seller, then, in any such case, the
Buyer shall have the right from time to time and at any time, in the Buyer’s
sole and absolute discretion, to do any of the following:

 

(i)            exercise, with respect to the Collateral, any and all of the
rights and remedies of a secured party under the Uniform Commercial Code in
effect in any applicable jurisdiction, including, without limitation, the right
to sell, liquidate or otherwise dispose of any or all of the Collateral by
public or private proceedings at such time and place, by such methods, in such
manner and on such terms as the Buyer shall elect subject to applicable law,
without recourse to judicial proceedings, and without right of demand,
appraisement or redemption, all of which are expressly waived by the Seller;

 

(ii)           exercise any and all of its other rights and remedies under this
Agreement;

 

(iii)          declare all payment and performance obligations of the Seller
hereunder, including its obligations under Section 18A and 18B  below, to be
accelerated;

 

18

--------------------------------------------------------------------------------


 

(iv)         declare this Agreement to be terminated as to all or some of the
Participated Mortgage Loans; and

 

(v)          take such other actions or proceedings at law or in equity as the
Buyer deems necessary or advisable to collect or enforce or to protect its
interest in the Collateral.

 

The Buyer may exercise such options individually, sequentially or in concert,
all such remedies being cumulative, the exercise of one not being deemed a
waiver of any of the others. No delay or omission by the Buyer in exercising any
right hereunder shall operate as a waiver of such right or of any right under
this Agreement.

 

F.             With respect to the Collateral, the Seller shall be liable for,
and shall pay on demand, all reasonable expenses of retaking, holding, preparing
for sale, sale, or the like, and all reasonable attorneys’ fees and other
expenses incurred by the Buyer in connection with the collection of the
obligations secured hereunder and the enforcement of the Buyer’s rights under
this Agreement, the payment of all of which expenses and fees shall constitute
additional obligations secured by this Agreement. The Seller will execute and
deliver, or cause to be executed and delivered, such instruments, documents,
assignments, waivers, certificates and affidavits and supply or cause to be
supplied such further information and take such action as the Buyer shall
reasonably require in connection with such sale.

 

G.            The Seller acknowledges and agrees that the Participated Mortgage
Loans constituting the Collateral may decline speedily in value and are of a
type customarily sold on a recognized market, and, accordingly, the Seller is
not entitled to prior notice of any sale of such Collateral by the Buyer, except
any notice that is required under applicable law and cannot be waived.  If and
to the extent such notice is required under applicable law, the Seller hereby
agrees that five (5) calendar days’ prior notice of any sale of Collateral shall
constitute reasonable notice.  The Buyer shall have the right to liquidate and
sell any of the Collateral pledged hereunder, subject to the conditions and
limitations contained herein. The Buyer will not be obligated to make any sale
of such Collateral if it shall determine not to do so, regardless of the fact
that notice of the sale may have been given. The Buyer may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the sale was so adjourned.

 

H.            The Seller recognizes that the Buyer may be unable to effect a
public sale of any or all of the Collateral for reasons which may include
certain prohibitions contained in the Securities Act and applicable state
securities law, but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such assets for their own account for investment and
not with a view to the redistribution or resale thereof. The Seller acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable to the Buyer than if such sale were a public sale and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner. The Buyer shall be under no
obligation to delay a sale of any of the Collateral for the period of time
necessary to permit the Seller to register such assets for public sale under the
Securities Act or under applicable state securities laws, even if the Seller
were to agree to do so.

 

18.          Purchase by the Buyer of the Seller’s Retained Interest in
Participated Mortgage Loans.

 

A.            Notwithstanding any other provisions of this Agreement, the Buyer
shall have the absolute and unconditional right, but shall be under no duty or
obligation, to purchase at any time the retained interest of the Seller
hereunder in any Participated Mortgage Loan, exercisable upon written notice to
the Seller and effective upon payment to the Seller of its pro rata part of such
Participated Mortgage Loan, following which, the Seller shall have no further
rights or interests in respect of said Participated Mortgage Loan, including no
further rights to service such Participated Mortgage Loan unless the Buyer
engages the Seller to continue acting as the Buyer’s servicing agent pursuant to
Section 18C below.  In such case, the Seller shall assign the Participated
Mortgage Loan and each and all of the documents and instruments evidencing,
securing or otherwise relating to such Participated Mortgage Loan to the Buyer,
without recourse, unless any of the matters set forth in clauses (i) through
(iv), inclusive, of subsection A of Section 17 hereof has occurred, in which
case, the Seller shall indemnify the Buyer and hold the Buyer harmless from and
against any actual loss or expense suffered or incurred by the Buyer resulting
therefrom, and without representation or warranty, except that the Seller shall
represent and warrant

 

19

--------------------------------------------------------------------------------


 

to the Buyer each of the matters set forth in Section 10 hereof, and further,
shall represent and warrant to the Buyer the amount due on the Participated
Mortgage Loan and that the Seller has not previously sold, assigned or
encumbered its pro rata interest in such Participated Mortgage Loan.

 

B.            Upon any purchase by the Buyer of the Seller’s retained interest
in a Participated Mortgage Loan hereunder, the Seller shall endorse over,
assign, deliver and transfer to the Buyer the interests of the Seller in such
Participated Mortgage Loan which, except as otherwise set forth in subsection A
above of this Section 18, shall be without recourse and without representation
or warranty of any kind, by delivering to the Buyer, (a) each and all of the
documents and instruments evidencing, securing or otherwise relating to such
Participated Mortgage Loan with appropriate completed endorsements so as to vest
the Buyer with one hundred percent (100%) of the interests in and title to the
assigned Participated Mortgage Loan; and (b) the entire Mortgage Loan file
(including, without limitation, the Additional Required Documents) relating to
the Participated Mortgage Loan and in the possession, or coming into the
possession, of the Seller.  The Buyer shall execute such other documents and
instruments as may reasonably be necessary to accomplish the foregoing purchase
by the Buyer.

 

C.            Upon any purchase by the Buyer of the Seller’s retained interest
in a Participated Mortgage Loan hereunder, the Buyer may engage the Seller to
continue to act thereafter as the Buyer’s servicing agent in connection with the
Participated Mortgage Loans and the parties may enter into a separate servicing
agreement consistent with subsection A of Section 8 hereof, in form and
substance that is mutually acceptable, setting forth the servicing requirements
and the servicing fee to be charged by the Seller in connection therewith.

 

19.          Retention of Counsel.  In the event of actual or threatened
litigation affecting any Participated Mortgage Loan hereunder or the collateral
security for the Participated Mortgage Loan with respect to which litigation the
Buyer is of the opinion that the services of an attorney should be retained for
the protection of the interest of the Buyer, the Buyer may, following five
(5) Business Days prior written notice to the Seller, employ counsel to
represent the Seller and the Buyer with respect to such Participated Mortgage
Loan.

 

20.          Dispute Resolution.  Any party may give the other party written
notice of any dispute that arises under this Agreement and is not resolved in
the normal course of business.  Within fifteen (15) days after delivery of the
notice, the receiving party shall submit to the other a written response.  The
notice and the response shall include (i) a statement of each party’s position
and a summary of arguments supporting that position, and (ii) the name and title
of the executive who will represent that party, as well as the name of any other
Person who will accompany that executive.  Within thirty (30) days after
delivery of the disputing party’s notice, the executives of both parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary to attempt to resolve the dispute.  Consideration
shall be given to all reasonable requests for information made by one party to
the other.

 

21.          Arbitration.  Any dispute arising out of or relating to this
Agreement or the breach, termination or validity hereof that has not been
resolved in the manner set forth in Section 20 hereof within ninety (90) days of
the giving of notice as set forth in Section 20 hereof, shall be determined by
binding arbitration administered by the American Arbitration Association (“AAA”)
in accordance with the Commercial Arbitration Rules of the AAA.  Any arbitration
shall be conducted in Montgomery, Alabama pursuant to the laws of the State of
Alabama.  The parties request that the AAA exercise its best efforts to select
arbitrators with a basic understanding of the mortgage lending industry.  Any
award of the arbitrators shall be accompanied by a statement of the reasons upon
which such award is based, a determination of the prevailing party and an award
of reasonable attorney’s fees and costs to the prevailing party.  Each side
shall equally divide and shall be equally responsible for the costs of
arbitration.  Any award in arbitration is deemed binding upon the parties unless
appealed within thirty (30) days to any court of competent jurisdiction by
filing a complaint disputing the arbitration award.

 

22.          Miscellaneous.

 

A.            Governing Law.  This Agreement, and the sale of any Participation
Interests in the Participated Mortgage Loans hereunder, shall be governed by and
construed under the laws of the State of Alabama, including the Asset-Backed
Securities Facilitation Act,  Ala. Code 35-10A et. seq., without reference to
its conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

 

20

--------------------------------------------------------------------------------


 

B.            Binding Effect.  This Agreement shall be binding upon the parties
hereto, as well as their respective legal representatives, successors and
assigns.

 

C.            Notices.  All notices under this Agreement shall be in writing and
mailed (and faxed ) to the respective parties at the following addresses:

 

As to the Seller:

 

Sirva Mortgage, Inc.

 

 

6070 Parkland Boulevard

 

 

Mayfield Heights, Ohio 44124

 

 

Attention:

David Drozin

 

 

 

Controller

 

 

Facsimile:

440/646-1835

 

 

 

As to the Buyer:

 

Colonial Bank, N.A.

 

 

One Commerce Street

 

 

Montgomery, Alabama 36104

 

 

Attention:

Mary Lou Bathen

 

 

 

Senior Vice President/Assistant Treasurer

Facsimile:

 

 

334/240-5295

 

 

 

With a copy to:

 

Colonial Bank, N.A.

 

 

201 East Pine Street

 

 

Orlando, Florida 32801

 

 

Attention:

Catherine L. Kissick

 

 

 

Senior Vice President

 

 

Facsimile:

407/835-6690

 

D.            Purchase of Additional Participation Interests. The Seller, at its
option, may offer to sell Participation Interest(s) in additional Mortgage Loans
to the Buyer from time to time, and shall supply the Buyer with any information
requested with respect to those interests.  The Buyer may (but shall not be
obligated to) purchase any such additional Participation Interest(s) upon the
terms and conditions set forth in this Agreement and in the related
Participation Certificate negotiated by the parties.  If the parties come to an
agreement on the purchase and sale of such additional Participation Interest(s),
a Participation Certificate in the form attached as Exhibit A shall be
appropriately and completely filled out by the Seller, executed by both parties
and delivered to the Buyer.  The Buyer shall thereupon remit payment for its
Participation Interest in the principal amount of the Mortgage Loans as shown by
such Participation Certificate.

 

E.             Interpretation of Agreement.  The parties hereto reconfirm that
each transaction contemplated by this Agreement is intended to be and shall be
construed as a sale of payment intangibles (as that term is defined in Revised
Article 9 of the Uniform Commercial Code). For all purposes this Agreement and
the transactions conducted pursuant to this Agreement shall be interpreted and
governed in accordance with such intent.  However, out of an abundance of
caution, in case any such transaction were for any reason determined by a court
of law as being a loan instead of a sale, then the Seller hereby grants to the
Buyer as of the date hereof a first priority perfected security interest in the
applicable Participated Mortgage Loan(s), all escrow and reserve accounts and
funds held on deposit therein, Trust Funds and any other funds collected
pursuant to this Agreement, and this Agreement shall constitute a security
agreement under applicable law.  THE SELLER HEREBY AUTHORIZES THE BUYER TO FILE
FROM TIME TO TIME IN ALL APPROPRIATE JURISDICTIONS ANY AND ALL PRECAUTIONARY
UCC-1 FINANCING STATEMENTS AND/OR UCC-3 AMENDMENTS DEEMED NECESSARY OR DESIRABLE
BY THE BUYER TO REFERENCE THE SALE OF THE PARTICIPATION INTEREST AND OTHER
TRANSACTION(S) CONTEMPLATED HEREUNDER AND TO PERFECT, IF REQUIRED, THE INTEREST
OF THE BUYER IN THE PARTICIPATED MORTGAGE LOANS. This Agreement is intended by
the parties to be a “securities contract” within the meaning of Section 101(7),
Title 11 of the United States Code.

 

21

--------------------------------------------------------------------------------


 

F.             Survival of Representations and Warranties.  Each of the
representations, warranties, covenants and agreements of the Seller and the
Buyer contained in this Agreement shall be absolute and unconditional, shall
survive the execution and delivery hereof, and shall remain and continue in full
force and effect until all Participation Interest(s) of the Buyer in all
Participated Mortgage Loans have been repurchased by the Seller or otherwise
paid in full to the Buyer.

 

G.            Indemnity.  In addition to any repurchase obligations the Seller
may have as set forth herein, the Seller hereby agrees, on demand, to defend,
indemnify, and hold harmless the Buyer and its affiliates, and their respective
employees, agents and representatives, from and against any all harm,
liabilities, judgments, damages, claims, demands, costs, expenses (including
reasonable legal fees and expenses) or losses (each, a “Claim”) suffered or
incurred by reason of: (i) any representation or warranty made by the Seller in
this Agreement having been untrue, incorrect, false or misleading in any
material respect when made or deemed made or the breach or alleged breach by the
Seller of any covenant or agreement made by it herein (whether or not the Seller
had knowledge (a) that such representation or warranty was untrue, incorrect,
false or misleading or (b) of the facts or circumstances giving rise to such
breach or alleged breach), or (ii) any fraudulent conduct by the Seller or its
servants, agents or employees, whether of commission or omission, arising out of
the servicing or administration of the Participated Mortgage Loans.

 

H.            Consent To Jurisdiction; Venue.  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT IN THE FEDERAL COURTS LOCATED IN
THE MIDDLE DISTRICT OF ALABAMA AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE SELLER AND THE BUYER EACH CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS.  THE
SELLER AND THE BUYER EACH IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE DETERMINATION OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT.  FURTHER, THE
SELLER AND THE BUYER EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY ALABAMA LAW
(OTHER THAN BY PUBLICATION).

 

I.              Waiver of Jury Trial.  THE SELLER AND THE BUYER EACH WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT, RELATED PERSON, PARTICIPANT
OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT.  THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT.

 

J.            Assignability. The Seller may not assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the Buyer.  The Buyer may at any time and from time to time sell,
assign, transfer, pledge or convey all or any portion of its rights and/or
delegate all or any portion of its obligations under this Agreement (including,
without limitation, Participation Interests in specific Mortgage Loans) to any
other Person, including, without limitation, affiliates of the Buyer (each, an
“Assignee”), without notice to or consent by the Seller or any other Person. The
Seller hereby agrees that upon any such sale, assignment, transfer, pledge,
conveyance or delegation by the Buyer, the Assignee shall have, to the extent of
such sale, assignment, transfer, pledge, conveyance or delegation, the same
rights and benefits as it would have if it were the Buyer under this Agreement,
unless otherwise provided therein; provided, that the Seller shall have no duty
to recognize the Assignee absent receipt by it of notice of such sale,
assignment, transfer, pledge, conveyance or delegation. The Seller authorizes
the Buyer to disclose to any Assignee and to any prospective Assignee, any and
all information in the Buyer’s possession concerning the Seller, the
Participation Interests or the Mortgage Loans.

 

22

--------------------------------------------------------------------------------


 

K.            Effect of Article and Section Headings.  The Article and
Section headings herein are for convenience only and shall not affect the
construction of this Agreement.

 

L.             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original and all of which shall constitute but one and
the same agreement.

 

M.           Document Contains Entire Agreement.  This document, together with
each Participation Certificate issued hereunder, contains the entire agreement
between the parties hereto and supersedes all other negotiations, understandings
and representations (if any) made by and between such parties with respect to
the subject matter hereof, and cannot be modified in any respect except by
mutual agreement in writing.

 

N.            Reform.  Should any provision of this Agreement be deemed invalid
or unenforceable as contrary to applicable law, the parties hereto agree that
such provision shall automatically be deemed to be reformed as to be consistent
with applicable law.

 

O.            Amendments.  The provisions of this Agreement may not be amended,
supplemented, waived or changed, other than by a writing signed by both of the
parties hereto; provided, however, that the purchase price for the Buyer’s
Percentage shall not be amended or changed.

 

P.             Seller Default.  Upon a default of the Seller of any provisions
hereunder, the Seller shall consent to a court order directing that all future
payments on account of the Participated Mortgage Loans by Obligors be made to a
new collection account designated and held by the Buyer.

 

Q.            Waiver of Automatic Stay. The Seller and the Buyer hereby
acknowledge and agree that this Agreement is intended to constitute a
“securities contract” within the meaning of the Bankruptcy Code, and therefore
the Buyer’s contractual right to liquidate, terminate or accelerate this
Agreement because of a condition of the kind specified in Bankruptcy Code §
365(e)(1) may not be stayed, avoided, or otherwise limited by operation of the
Bankruptcy Code.  If, notwithstanding the foregoing, the Buyer’s enforcement of
any right or remedy is stayed by operation of the Bankruptcy Code, the Seller
hereby agrees, as further consideration to induce the Buyer to enter into this
Agreement, that, in the event a proceeding under Title 11 of the United States
Code, either voluntary or involuntary, is commenced by or against the Seller,
the Seller hereby consents to and agree that the Seller will not oppose or
object to any motion or other pleading by the Buyer seeking relief from the
automatic stay imposed by 11 U.S.C. § 362 to enforce any right or remedy the
Buyer has with respect to the Participation Interests and Trust Funds, whether
under this Agreement or otherwise.  In addition, the Seller hereby consents to
and agrees that the Seller will not oppose any motions filed by the Buyer
regarding possession, control or servicing of the Participation Interests
including, but not limited to, a motion by the Buyer seeking an order
(a) directing turnover and/or disbursement of Participation Interests and Trust
Funds to the Buyer, and (b) directing continued performance by the Seller of the
terms of this Agreement and any related servicing agreement.

 

[Signatures follow on next page]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by its duly authorized representative as of the day and year first above
written.

 

SELLER:

BUYER:

 

 

SIRVA MORTGAGE, INC.

COLONIAL BANK, N.A.

 

 

 

 

By:

/s/ Paul E. Klemme

 

By:

/s/ Amy J. Nunneley

Name: Paul E. Klemme

Name: Amy J. Nunneley

Title: President

Title: Senior Vice President

 

24

--------------------------------------------------------------------------------
